DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: none of the prior art, taken alone or in combination, teaches the details of the circuit configuration as claimed, especially including the amended features of “the first panel pad is electrically connected between the first connection board pad and the connection line, and the second panel pad is electrically connected between the connection line and the second connection board pad” as recited in independent claim 1 and “the third main board pad is electrically connected between the third main contact pad and the connection line, and the fourth main board pad is electrically connected between the connection line and the fourth main contact pad” as recited in independent claim 8 and “the first panel pad is electrically connected between the first connection board pad and the connection line, and the second panel pad is electrically connected between the connection line and the second connection board pad” as recited in independent claim 19. All other claims are allowed as being dependent on an allowable base claim. The closest prior art is made of record in the notice of references cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627